 1

 2

 3

 4                                 UNITED STATES DISTRICT COURT
 5                                        DISTRICT OF NEVADA
 6                                                    ***
 7    GLOBE LIFE AND ACCIDENT                                  Case No. 2:19-cv-00128-MMD-GWF
      INSURANCE COMPANY
 8
                                              Plaintiff,                    ORDER
 9            v.
10    JOHN C. BASIL, et al.,
                                          Defendants.
11

12          This matter is before the Court on Plaintiff’s Motion to Serve John C. Basil by Publication
13   (ECF No. 11), filed on July 19, 2019. Also before the Court is Plaintiff’s Motion to Extend Time
14   (ECF No. 12), filed on July 19, 2019.
15          Plaintiff requests an additional ninety (90) days to effectuate service on all Defendant Basil.
16   Pursuant to LR IA 6-1, extensions of time may be granted for good cause shown. Further, Rule
17   4(m) of the Federal Rules of Civil Procedure – which governs the time limit of service – allows
18   the court to grant an extension of time for service if the plaintiff can show good cause for the
19   failure to timely serve a defendant. The Court finds that Plaintiff has provided sufficient good
20   cause to warrant the requested ninety (90) day extension of time to effectuate service and,
21   therefore, grants Plaintiff’s request for extension.
22          Plaintiff further requests permission to serve Defendant Basil by publication pursuant to
23   Rule 4(e) of the Federal Rules of Civil Procedure. Rule 4(e) of the Federal Rules of Civil
24   Procedure provides that the state statutes in which the District Court is held are followed in matters
25   pertaining to service of summons by publication. Rule 4(e)(1)(i) of the Nevada Rules of Civil
26   Procedure states that the court may permit service by publication if, after due diligence shown, the
27   plaintiff is unable to find the defendant(s) within the state, or they are avoiding the service of
28   summons. The plaintiff must prove this to the satisfaction of the court either by affidavit or by a
                                                           1
 1   verified complaint. The Nevada Supreme Court has held that there is no objective, formulaic

 2   standard for determining what is, or is not, due diligence. Abreu v. Gilmer, 985 P.2d 746, 749

 3   (1999).

 4             Plaintiff represents that it has contacted the Nevada Department of Insurance (“DOI”) to

 5   seek assistance in locating Defendant Basil. Plaintiff assert that it has demonstrated due diligence

 6   by making separate attempts at effectuating personal service on Defendant Basil at six (6) known

 7   addresses. Plaintiff conducted proprietary data searches, Westlaw searches, and has attempted to

 8   contact Defendant by telephone numbers and email addresses found through such searches. These

 9   searches and attempts to contact Defendant have produced no results. As such, Plaintiff has

10   demonstrated due diligence in attempting service on Defendant Basil that would warrant

11   permitting service by publication. Accordingly,

12             IT IS HEREBY ORDERED that Plaintiff’s Motion to Serve John C. Basil by Publication

13   (ECF No. 11) is granted as follows:

14             1.     Defendant Basil may be served by Plaintiff through publication of the summons

15                    and complaint in this case at least once a week for four (4) consecutive weeks in

16                    the Nevada Legal News, which is a newspaper of general circulation published in

17                    Las Vegas, Nevada.

18             IT IS FURTHER ORDERED that Plaintiff’s Motion to Extend Time (ECF No. 12) is

19   granted. Plaintiff shall have until October 21, 2019 to effectuate service on Defendant Basil

20             Dated this 26th day of July, 2019.
21

22
                                                           GEORGE FOLEY, JR.
23                                                         UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28
                                                       2
